Citation Nr: 1330022	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  12-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis all over the body.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) from May and July 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.   

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The reopened issues of entitlement to service connection for arthritis all over the body and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

A VA Form 21-22, dated in November 2007, reflects that the Veteran appointed The American Legion as his accredited representative.  In August 2012 correspondence, The American Legion notified the Veteran that it would no longer represent him.  Neither the Veteran, nor any other individual, has submitted a VA Form 21-22 or 21-22a, indicating that the Veteran is currently represented by an attorney, accredited representative, or agent.  In addition, the Veteran was not represented at the January 2013 Board hearing.  Thus, the Board finds that the Veteran is not represented, and the Board will proceed to adjudicate the claims.  


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for all over body arthritis; the Veteran did not appeal and the decision became final. 

2.  Evidence received since the December 2006 RO decision which denied entitlement to service connection for all over body arthritis, which was the last final denial with respect to this issue, is new and material.  

3.  In a December 2006 rating decision, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee disability; the Veteran did not appeal and the decision became final. 

4.  Evidence received since the December 2006 RO decision which denied entitlement to service connection for bilateral knee disability, which was the last final denial with respect to this issue, is new and material.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for all over the body arthritis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in March 2010. 

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains electronic and paper VA medical records, private medical records and correspondence, an excerpt from a deposition, service treatment records (STRs), lay statements, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain prior to determining whether new and material evidence has been received.  

VA is not required to provide a medical examination to a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received. See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal criteria 
New and material evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post service symptoms.  Savage v. Gober, 10 Vet.App. 488 (1997).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the appellant's claims for entitlement to service connection for "arthritis all over body" and bilateral knee disability were denied by the RO in a December 2006 rating decision.  

The denial of entitlement to service connection for "arthritis all over the body" was based on a lack of diagnosis of all over the body arthritis either in service or at the time of the claim in 2006, and no evidence which would link such a condition to service.

The denial of entitlement to service connection for bilateral knee condition was based on "no medical evidence presented which shows a diagnosis of a bilateral knee condition either in service or currently and no evidence which would link such a condition to service," and no evidence that the Veteran "had a pre-existing condition which was aggravated by service."

The appellant did not appeal the 2006 decisions and they became final.  The Board acknowledges the Veteran's contention that he did not receive the April 2008 Statement of the Case (SOC); however, the claim file reflects that the SOC was mailed by the RO to the Veteran's current address and that it was not returned to VA as undeliverable.  The Board notes there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity. See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Board finds that the presumption of regularity has not been rebutted, the SOC was properly mailed to the Veteran, and the December 2006 denials were final.  Regardless, the Veteran has not been prejudiced because the Board, in the decision below, reopens the Veteran's previously denied final claims.

Evidence of record at time of last final denial

At the time of the December 2006 RO denial, the evidence of record consisted of the Veteran's DD 214, his STRs, a lay statement, medical records and correspondence. 

The Veteran's pre-induction July 1969 report of medical history reflects that he reported that he had a "trick or locked knee," and "swollen or painful joints."  The physician's summary and elaboration of all pertinent data reflects that the Veteran reported painful knees with excessive running.  He had no treatment.  

The Veteran's in-service STRs are negative for any complaints with regard to the knees or joints.  The Veteran's October 1971 report of medical examination for separation purposes reflects that the Veteran reported "I am in good health."  Upon examination, his body systems were normal.   

A post service February 1999 "Final Disability Report" from Columbia North Monroe Hospital reflects that the Veteran was injured in March 1997 when he was "dropped working in a disaster drill."  The report reflects that the "[l]umbar spine problems eluded to by the patient appear to be primarily degenerative and are not related to the fall in my opinion."  It was further noted that he had "significant loss of range of motion of the shoulder that does not appear to be associated with the injury itself and appears to be a loss of function from some other etiology.  It is most likely that the patient has restricted range of motion as a result of rotator cuff impingement secondary to degenerative joint disease."

In March 1999, the Veteran filed a claim for his neck, back, and shoulders.  Civilian clinical record reflects that the Veteran had degenerative disc changes, spondylosis, disc protrusion, stenosis, cord impingement, and disc bulges. (See June and July 1998 records.)

A May 1999 VA clinical record reflects that a view of the left shoulder reflected an impression of "normal left shoulder examination".

A May 1999 VA clinical record reflects that a view of the right shoulder reflected an impression of minimal degenerative change of the acromioclavicular joint.

A May 1999 VA clinical record reflects that a view of the lumbar spine reflected an impression of moderate degenerative change of the sacroiliac joints and L5 with disc spaces well maintained.  A May 1999 clinical record reflects that a CT scan of the lumbar spine revealed moderate to severe degenerative change facets bilaterally and "[s]uspect limitation of motion secondary to degenerative change."

A May 1999 VA clinical record reflects that a view of the cervical spine reflected an impression of surgical change to C4, C5, and C6 with anterior fusion and metallic stent with good alignment. 

A May 1999 VA examination report reflects diagnoses of adhesive capsulitis of the right shoulder and adhesive capsulitis of the left shoulder.  It was noted that the Veteran had been on a stretcher which was dropped in March 1997 and as a result of which he experienced cervical injury with compression of the C5-C6 roots, and resulting pain due to radiculopathy in both shoulders.  

January 1999 correspondence from Neurosurgical Associates reflects that the Veteran had multiple levels of diffuse lumbar stenosis.  It further reflects that the underlying etiology for the Veteran's nerve injury is related to spondylosis.  

In a January 2003 rating decision, the RO denied the Veteran's claim for degenerative joint disease of the lumbar spine.  

A February 2003 VA neurosurgery clinical note reflects that the Veteran reported neck pain which started three or four years earlier when he fell at work, and he was subsequently prone to be weak in his arms and legs.  

A March 2006 "buddy statement" from H.C. is of record.  He states that he served in basic training and in Vietnam with the Veteran and that the Veteran would tell him that he was aching and in pain.  

April 2006 correspondence from the Veteran reflects his report that he has spondylitis, and his contention that he has suffered with degenerative disease from birth.

Evidence of record since the last final denial

The evidence added since the last final denial consists of lay statements, clinical records and correspondence, an excerpt of a deposition, and attorney correspondence.

The Veteran contends that he was born with degenerative disease and that it was aggravated by running and strenuous training in basic training and in advanced training, and also by service in Vietnam, to include different weather temperatures.  

January 2007 VA clinical records reflect complaints of the back, neck, and knee, "which he has had for several years."  The Veteran was diagnosed with degenerative disk disease and obesity.

Correspondence dated in September 2006 from attorney S. Stephens reflects that the Veteran was involved in a lawsuit in approximately 1999 based on a "mock fire drill" when the Veteran was dropped by ambulance attendants while carrying him from a "mock danger zone."  The attorney stated that the medical evidence did not provide conclusive proof that the "fall" caused the Veteran any injury.  The attorney further stated that the attending physician concluded that the Veteran had an injury that was a birth defect degenerative in nature.  

A copy of an excerpt of a deposition dated in June 2000 contains only five sentences.  It reflects that it is only a portion of a deposition and that it is a deposition of Dr. V. Baldwin.  Dr. V. Baldwin stated that the there are "no objective signs or evidence that anything occurred to aggravate the degenerative arthritis changes."  The questioner had asked about an aggravation or an exacerbation of a pre-existing arthritis condition; however, the deposition does not reflect whether the condition pre-existed service or merely pre-existed a 1997 injury, and does not reflect to which body part is referred in the questioning. 

The claims file includes April 2010 correspondence from Dr. J.C.  He stated in pertinent part as follows:

It is my understanding that the [Veteran] is seeking VA compensation for severe degenerative arthritis, which is now requiring him to use a cane from ambulation.  It seems to be in question of whether this is a normal physiological change due to his age or if this could have been caused by his extensive military training and world traveling while in the military.  Although this question is difficult to answer, severe degenerative arthritis does appear to manifest more often in those individuals with high impact lifestyles.  For example competitive sports players, and in athletes, long distance runners or joggers or people with high impact training such as boot camp or military training.  However, there has been no evidence to this point that [the Veteran]'s physical degeneration is direct related to his military training, however that can not [sic] be ruled out as a possible ideology.

A February 2011 VA examination report reflects that the Veteran has a diagnosis of Generalized Arthritis, with "arthritis to all joints".

A May 2012 VA clinical record reflects knee osteoarthritis. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for bilateral knee disability and arthritis all over the body.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  Shade, 24 Vet. App. at 110.

The February 2011 VA examination report reflects that the Veteran has arthritis to all joints.  In addition, the April 2010 correspondence from Dr. J.C. reflects that the Veteran may have degenerative disease due to service.  A May 2012 VA record reflects knee osteoarthritis upon x-ray.  As noted above, the claim was denied in 2006, in part, because of a lack of a current diagnosis and a lack of evidence that the Veteran had a disability causally related to service.  The claims file now contains evidence of current disabilities and an indication that such disabilities may be causally related to active service.  

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection are reopened.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for arthritis all over the body, the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability, the appeal is allowed to this extent.


REMAND

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims of entitlement to service connection for "arthritis all over the body" and a bilateral knee disability may be granted on the merits, de novo.  The Board finds that further development and adjudication by the RO is needed prior to appellate consideration of the reopened claims. See Bernard v. Brown,4 Vet. App. 384, 394(1993).

The record reflects that the Veteran stopped working in approximately June 1998 due to medical reasons.  VA should attempt to obtain Social Security Administration (SSA) records, if any, which may be pertinent to the Veteran's claims.

The records reflect that the Veteran was seen at VA medical facilities in Jackson and Shreveport.  A January 26, 2007 VA record reflects that the Veteran may also have been seen by the VA facility in Alexandria; such records are not associated with the claims file.  If the Veteran was treated at the VA medical facility in Alexandria, VA should associate pertinent records with the claim file.  

A portion of a June 2000 deposition of Dr. V. Baldwin is associated with the claims file; the Board finds that the entire deposition may contain pertinent information and VA should attempt to associate it with the claim file.

The February 2011 VA examiner diagnosed the Veteran with "generalized arthritis" and arthritis in all joints; however, the examiner did not provide rationale to support this diagnosis or enough information for the Board to determine the nature of the disability.  The Board finds that an opinion should be obtained as to whether the Veteran has rheumatoid arthritis or osteoarthritis, and the supporting evidence for a diagnosis should be noted in the records (i.e. laboratory results and/or x-ray results).  In addition, if the diagnosis is of osteoarthritis, the examiner should state which specific joints are affected and the evidence used to support such a finding as to each affected joint (i.e. date of x-ray).  

The clinician should also provide an opinion as to whether it is as likely as not that the Veteran has a bilateral knee disability and/or an arthritis disability affecting the entire body or multiple joints, causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include the Veteran's October 1971 report of medical examination for separation, the Veteran's 1999 clinical records, to include radiology reports, the Veteran's age at the time of earliest diagnosis of arthritis of each diagnosed joint, and the Veteran's employment after service as a housekeeper at a hospital.  A complete rationale should be provided for any opinion provided. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for arthritis, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, VA should attempt to obtain all identified pertinent medical records not already associated with the claims file, to include VA medical records from the Alexandria VA medical facility, if any.

2.  Contact the Veteran, his former attorney S. Stephens, and/or any appropriate repository and attempt to obtain a copy of the deposition of Dr. V. Baldwin from June 20, 2000.

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

4.  Thereafter, obtain a clinical opinion as to the following: I) whether it is as likely as not (50 percent or greater) that the Veteran has a bilateral knee disability causally related to, or aggravated by, active service, and II) whether it is as likely as not (50 percent or greater) that the Veteran has arthritis of a joint, or joints, which is causally related to, or aggravated by, active service.  The clinician should consider the entire claims file, to include the a.) the Veteran's October 1971 report of medical examination for separation purposes, b.) the Veteran's 1999 clinical records, to include radiology reports, c.) the Veteran's age at the time of earliest diagnosis of arthritis of each diagnosed joint, and d.) the Veteran's employment after service as a housekeeper at a hospital.  The clinician should state whether the Veteran has rheumatoid arthritis or osteoarthritis, and if he has osteoarthritis, the clinician should specifically list which joint, or joints, have arthritis confirmed by x-ray, and should opine as to whether each specified arthritis is as likely as not causally related to service. The clinician should also discuss, if pertinent, whether there is any clinical evidence that the Veteran has a congenital defect resulting in arthritis as alleged by the Veteran. 

A complete rationale should be provided for any opinion provided. 

If the clinician cannot provide an adequate opinion without a clinical examination, the Veteran should be scheduled for such an examination. 

5.  Thereafter, readjudicate the issues on appeal, considering all evidence received since the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


